f' '"lRI
X
           IN   f\   Case
                      ase 1:21-cv-00075-LLS Document
                                            Document 31
                                                     30 Filed
                                                        Filed 07/29/21
                                                              07/28/21 Page
                                                                       Page 11 of
                                                                               of 11


      KAISER                                                                                             Kaiser Saurborn & Mair, P.C.
                                                                                                         30 Broad Street, 37 th Floor
                                                                                                         New York, New York 1 0004
                                                                                                         www.ksmlaw.com
      SAURBORN                                                                                           Daniel J. Kaiser
      -&----                                                                                             +1.212.338 .9100 x317
                                                                                                         +1 .646.607 .9371 fax
      MAIR                                                                                               kaiser@ksmlaw.com


      July 28, 2021
                                    MEMO ENDORSED
                                                                                                .! r·c: r r· ,!)V\'
      BYECF              /
      Honorable Louis V. Stanton
                                                                                                I   I) ! '    ', I :   '·   i

      Daniel Patrick Moynihan                                                                       El , f~ l ,' I 1. AL LY FILED
      United States Courthouse                                                                      DO< t::
      500 Peal Street                                                                               DATlf-ll_E_D_:_1   _/_i_f~;~
                                                                                                                               ~,- -
      New York, New York 10007

             Re:         Paley v. KLS Professional Advisors Group, LLC
                         1:21-cv-00075-LLS

      Dear Judge Stanton:

             I represent Plaintiff in the above referenced action. I write to respectfully request an
      adjournment of the conference scheduled for August 20, 2021. I will be on vacation on that date.
      Defendant's counsel consents to this request.

             Is the court available on either September 8 or 10 for a rescheduled conference?

             Thank you for your time and consideration of this request.

                                                                        Respectfully submitted,




                                                                        Daniel J. Kaiser, Esq.

      Cc: Marc Wenger, Esq.




                      New Jersey Office   I   3163 Kennedy Boulevard, Jersey City, New Jersey   I    +1 .201 .353.4000
